OFFICE OF
                                                                              APPELLATE COURTS

                                   STATE OF MINNESOTA                             JUL 2 0 2015

                                    IN SUPREME COURT                            FILED
                                           A14-0750


State of Minnesota,

                      Respondent,

vs.

Martin David Hutchins, Jr.,

                      Appellant.


                                           ORDER


       It now appearing that the petition for further review of the decision of the Court of

Appeals in this matter was improvidently granted by this court,

       IT IS HEREBY ORDERED that the order of this court filed December 30, 2014,

granting review of the October 20,2014, decision of the Court of Appeals be, and the same

is, vacated and the appeal is dismissed.

       Dated: July 20, 2015                      BY THE COURT:



                                                 Lorie S. Gildea
                                                 Chief Justice